Citation Nr: 0208936	
Decision Date: 08/02/02    Archive Date: 08/12/02

DOCKET NO.  00-14 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
disability compensation benefits, in the calculated amount of 
$13,043, to include the issue of whether the overpayment was 
due solely to administrative error by the Department of 
Veterans Affairs (VA).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel



INTRODUCTION

The veteran's DD Form 214 shows in excess of 16 years of 
active service retiring in May 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 decision by the 
Committee on Waivers and Compromises (COWC) at the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. 
Petersburg, Florida, which denied the veteran's request for 
waiver of recovery of an overpayment of disability 
compensation benefits in the amount of $13,043.

The veteran testified at a Travel Board hearing before the 
undersigned Board Member at the RO in February 2002.  A copy 
of the transcript is associated with the claims file.

Review of the evidentiary record indicates that the assessed 
overpayment in question has been recouped.  Nevertheless, in 
accordance with Franklin v. Brown, 
5 Vet. App. 190 (1993), the Board will consider the entire 
overpayment in the amount of $13,043.


REMAND

Preliminary review of the evidentiary record in this case 
indicates that the overpayment at issue resulted from an 
apparent dual payment of both military retirement and 
disability compensation for the period from July 1, 1994 
through October 31, 1998.  

The Board notes that, an April 1999 statement by the veteran 
may be construed as raising the issue of whether the assessed 
overpayment was properly created.  In that statement, the 
veteran maintained that at the time of the initial award of 
disability payments VA was fully aware that he was retired 
from the military, that VA coordinated with the Defense 
Finance and Accounting Service (DFAS), and that a VA waiver 
was issued against his retirement, which occurred sometime 
between December 1997 and January 1998.  The veteran 
maintained that he did not receive retirement and VA 
disability payments at the time as indicated in the RO's 
March 1999 letter.  The veteran, in essence, claims the 
overpayment occurred because of VA administrative error.  In 
this regard, the RO has not yet addressed the issue of 
administrative error.  The United States Court of Appeals for 
Veterans Claims (Court) has held that when the validity of a 
debt is challenged, a threshold determination must be made on 
that question prior to a decision on waiver of indebtedness.  
See Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991).  A 
debtor may dispute the amount or existence of a debt, which 
is a right that may be exercised separately from a request 
for waiver or at the same time.  See 38 C.F.R. 
§ 1.911(c)(1) (2001); see also VAOPGCPREC 6-98.  The 
propriety and amount of the overpayment at issue are matters 
that are integral to a waiver determination.  See Schaper, 1 
Vet. App. at 434.  As such, the Board believes that further 
action by the RO to determine whether the creation of the 
debt at issue was proper is needed prior to further appellate 
consideration.

In particular, the Board observes that the claims file 
contains a VA memorandum on a possible administrative error 
dated April 13, 2000.  That memorandum indicates, in part, 
that the veteran certified on his June 1994 application for 
compensation benefits that he was retired from the military 
and receiving $1,300 monthly in retirement pay.  In a rating 
decision dated December 10, 1997, the RO notified the veteran 
that he had been granted a 30 percent disability compensation 
award effective from June 1, 1994.  On December 9, 1997, an 
award was authorized effective July 1, 1994, without a "06 
code."  On December 31, 1997, the RO issued the veteran a 
retroactive disability payment in the amount of $11,144.  In 
February 1998, the veteran notified the RO that he was 
divorced in January 1996 from his second wife and had two 
dependent children.  On March 11, 1998, his award was 
retroactively amended effective July 1, 1994, adding spouse 
and children and removing spouse effective February 1996, 
still without a "06 code."  It appeared as if an award was 
authorized on March 11, 1998 to establish a withholding for 
the "99K" that did nothing and still no "06 code."  On March 
19, 1999, the veteran was sent a computer-generated 
predetermination letter proposing to reduce his disability 
compensation payments effective July 1, 1994 because of 
receipt of military retirement pay and VA disability 
compensation payments simultaneously from July 1, 1994 
through October 31, 1998.  The veteran responded stating that 
the letter was incorrect and that a VA waiver was issued 
against his retirement, which occurred sometime between 
December 1997 and January 1998.  An award authorized on June 
28, 1999 introduced a "06 code," 1 type withholding for 
retirement pay from July 1, 1994 through November 30, 1997 
and full entitlement effective December 1, 1997.  There was 
nothing to show that the retired pay center was contacted to 
confirm date of waiver of retirement pay.  There was no 
"CAPS" record and the award did alert that there was a 
problem with severance and overpayment ("99K"), which was not 
addressed.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following action:

1.  The RO should set forth in the record 
a written paid and due audit of the 
veteran's disability compensation account 
for the period of the overpayment.  This 
audit should reflect, on a month-by-month 
basis, the amounts actually paid to the 
veteran, as well as the amounts properly 
due.  A copy of the written audit should 
be inserted into the claims folder and 
another provided to the veteran.

2.  The RO should then adjudicate the 
issue of whether the overpayment of 
disability compensation benefits at issue 
was properly created, including 
consideration of whether the overpayment 
was due to sole VA administrative error.  
A comprehensive explanation of the RO's 
reasons and bases for that decision 
should be prepared and incorporated into 
the claims folder, to include a 
discussion of the facts outlined in the 
VA memorandum dated April 13, 2000.  If 
it is determined that any or all of the 
overpayment at issue was improperly 
created, award action should be taken to 
rectify the error.  In any case, the 
veteran should be informed of the 
decision made and should be allowed the 
requisite period of time for a response.

3.  Thereafter, if an overpayment is 
found to have been properly created, the 
veteran should be allowed an opportunity 
to submit additional evidence pertinent 
to his request for waiver of recovery of 
the assessed overpayment, including a 
complete financial status report, citing 
all current income, expenses, and assets.

4.  After the actions requested above 
have been completed, the case should be 
referred to the COWC to review the record 
and reconsider the veteran's request for 
waiver.  A formal, written record of the 
COWC's decision, including an analysis of 
the various elements to be considered, 
should be prepared and placed in the 
claims file.  A supplemental statement of 
the case is not the appropriate means for 
accomplishing this task, under proper 
appellate guidelines.

5.  If the COWC's determination remains 
unfavorable to the veteran, he should be 
furnished a supplemental statement of the 
case which specifically addresses the 
issue of creation of the overpayment and 
which contains a recitation of the 
pertinent law and regulations governing 
the issue of proper creation, including 
38 U.S.C.A. § 5112 (West 1991); 38 C.F.R. 
§ 1.965(a) (2001).  This document should 
further reflect detailed reasons and 
bases for the decision reached.  

When the above development has been completed, the veteran 
should be afforded the opportunity to respond thereto.  
Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




